In an action for a judgment declaring, inter alia, that the New York City Health and Hospitals Corporation is not authorized to sublease Coney Island Hospital to a private entity, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Queens County (Posner, J.), dated January 31, 1997, which denied their motion for summary judgment and granted the plaintiffs’ cross motion for summary judgment and declared (1) that the proposed sublease of Coney Island Hospital constitutes an ultra vires act on the part of the New York City Health and Hospitals Corporation, (2) that any sublease of a facility of the New York City Health and Hospitals Corporation requires the approval of both the Mayor of the City of New York and the City Council, and (3) that the subleasing of a facility of the New York City Health and *519Hospitals Corporation requires the application of the Uniform Land Use Review Procedures (see, NY City Charter § 197-c).
Ordered that the order and judgment is modified, on the law, by deleting the provisions thereof which declared (1) that any sublease of a facility of the New York City Health and Hospitals Corporation requires the approval of the Mayor and the City Council of the City of New York and (2) that any sublease of a facility of the New York City Health and Hospitals Corporation is subject to the Uniform Land Use Review Procedures, and substituting therefor a provision dismissing the plaintiffs’ first and second causes of actions; as so modified, the order and judgment is affirmed, without costs or disbursements (see, Council of City of N. Y. v Giuliani, 231 AD2d 178). O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.